Mayes, C. J.,
delivered the opinion of the court.
The land in controversy is located in Quitman county. If the appellant has any title to the property, it is de*6rived through, the deed executed by the state on June 17, 1887, to T. D. & B. M. Mitchell. This deed from the state to the Mitchells constitutes the source of title through which appellant claims by several mesne conveyances. The trial court held that the deed from the state to the Mitchells was invalid, because there was no proof that the deed had been dealt with as required by section 562, Code of 1880. The section referred to requires the auditor to “make a statement, on each conveyance so made by him, of the amount of state taxes, and damages thereon, and of the amount of 'county taxes and damages thereon, and of any other taxes and damages thereon, and the amount of his fee and commissions, in the transaction, and shall present such conveyance, thus prepared, to the state treasurer, who shall enter in a well-bound book, to be kept as a record of his office, the description in the conveyance of the land conveyed and the name of the grantee, and the amount of state and county or other taxes and damages, and the fees and commissions of the auditor, as stated on said conveyance; and said treasurer shall mark such conveyance ‘registered’ and subscribe such marking with his official signature and seal, and return such conveyance to the auditor, and such conveyance shall not be valid unless it has been dealt with as herein required.”
As a part of appellant’s title, he introduced the state’s conveyance to the Mitchells in 1887. The original deed seems to have been lost after it was recorded in the proper county. In recording the deed in Quitman county, the amount of taxes, damages, etc., were not recorded as a part of the deed; and it is contended by appellee that the failure to record in Quitman county the notations required by the auditor to be made on the conveyance rendered the conveyance void, independently of other questions which we will discuss.. We do not think it was necessary to the validity of the conveyance to record in Quitman county the notations required to be *7made hy the auditor of the taxes, damages, etc., and the failure to do this did not render the conveyance of the auditor void.
But the real difficulty in the case is that it is not shown that the conveyance made hy the auditor was presented to the state treasurer, and recorded, and kept as a record of the treasurer’s office, as required by section 562, Codé' of 1880. Unless this is done, the section expressly provides that the conveyance shall not he valid. It' is quite true that these notations do appear in the auditor’s office. But the auditor’s office was not the place where the record was required hy law to be kept. If the treasurer’s office did show that the record was made and kept in his office, in accordance with the requirements of section 562, Code of 1880, the conveyance hy the auditor might be good; but no such record is presented, or proved to have been made or kept.

Affirmed on direct and cross appeal.